Citation Nr: 0108923	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  97-18 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for PTSD.  It was remanded by the Board in 
August 2000, for additional development, and the case is now 
back at the Board, for appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran is a Korean-era combat veteran who has 
claimed stressors that are combat related, credible, and 
consistent with the circumstances, conditions, and hardships 
most likely endured during said service, and he has submitted 
competent evidence confirming the claimed PTSD and providing 
the necessary nexus between said disability and service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

At the outset, the Board notes that, during the pendency of 
this appeal, VA legislation was enacted clarifying VA's well-
known duty to assist claimants in the development of their 
claims for VA benefits.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 7(a), 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, and 5107).  The VCAA, in essence, eliminates the 
threshold requisite of the submission of a well grounded 
claim by every claimant, and requires that VA notify and 
assist the claimants regarding any additional development 
that may be necessary to substantiate their claims for VA 
benefits.  This includes requesting medical examinations and 
opinions, as well as securing any medical records that may be 
considered pertinent to a veteran's claim.

In the present case, the Board determined, prior to the 
enactment of the VCAA, that the veteran had submitted a well 
grounded claim for service connection for PTSD, and 
accordingly asked the RO, in the above mentioned remand of 
August 2000, to undertake additional development, essentially 
in the form of securing specific VA and private medical 
records, in order to have a record as complete as possible.  
The development was undertaken by the RO, and it is also 
noted that the veteran has also been advised of his right to 
provide oral testimony before VA officers, but he has 
declined to do so.  Thus, the Board finds that all evidence 
necessary for an equitable disposition of the matter on 
appeal has been obtained and developed by the agency of 
original jurisdiction.  

The veteran contends that he is entitled to be service-
connected for PTSD, which he believes was caused by his 
stressful experiences while serving in combat in the Republic 
of Korea during the Korean war.

A review of the evidentiary record confirms that the veteran 
served in the Republic of Korea during the Korean war, and 
that his military awards/decorations include the Combat 
Infantryman Badge which, together with the fact that the 
veteran's military occupational specialty (MOS) was artillery 
communications specialist, confirms his assertion that he is 
a combat veteran.  Therefore, pursuant to the provisions of 
§ 3.304(f), the veteran's lay testimony alone may establish 
the occurrence of the claimed inservice stressor, as long as 
the claimed stressor is related to that combat, and in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.

According to a September 1994 private psychological report, 
the veteran stated that his emotional condition, which he 
said included anxiety and depressive symptoms such as 
nervousness, restlessness, and sadness mixed with anger, 
started in 1949 (i.e., during service), after going through 
stressful marital problems and prolonged bereavement due to 
the death of a brother, who had committed suicide, which 
brought back memories of traumatic experiences that he had 
suffered earlier, when his father was murdered, when the 
veteran was a seven-year old child, as well as when his aunt 
was murdered, in 1944 or 1945.  The veteran said that he 
unsuccessfully sought psychiatric treatment in 1949 or 1950, 
and thereafter asked to be transferred to the Korean war 
theater.  In Korea, he worked in a communications unit that 
received frequent mortar and artillery fire, and he 
frequently observed his buddies' corpses brought "from the 
front."  This caused his emotional condition to worsen, with 
symptoms including a depressed mood, anger, feelings of 
helplessness, and nightmares in which he was fighting with 
his buddies and helped them "destroy the enemy."  In Korea, 
he had tried not to establish close friendship relations with 
his companions, so that if they were killed in the battle, he 
would not suffer pain associated with their deaths.  He also 
developed difficulty with falling asleep, secondary to the 
war experiences.

The above report also reveals that the veteran indicated that 
he tried to commit suicide while stationed in Fort Buchanan, 
Puerto Rico, in 1952, and that he had never recovered from 
his emotional condition, as he had always continued to suffer 
from anxiety and recurrent nightmares or flashbacks of his 
war experiences in Korea.  After service, he had received 
private psychiatric treatment due to symptoms including 
irritability, sleep difficulties, inability to tolerate 
groups of people, auditory hallucinations, and an explosive 
temper, and had received a diagnosis of schizophrenia, 
chronic, undifferentiated type, from his private 
psychiatrist.  The veteran further stated that, sometimes, 
while feeding game cocks, he lost consciousness of place and 
time, and began experiencing episodes of Korean war events, 
seeing North Korean soldiers attacking his unit.  He reacted 
with anxiety and fear to these episodes, and then returned to 
reality.  A similar episode had occurred when, in March 1994, 
he lost consciousness of place and time while attending a 
cockfight, and ended up shooting two men whom he thought were 
moving targets ("like those used in the Army"), resembling 
a North Korean officer.  Both men died as a result of the 
shots.

The above report reveals that, on examination, there was 
moderate depression, visible signs of sadness, and a blunted 
affect.  There was some difficulty with paying attention and 
on concentrating on what was asked, but there was no evidence 
of unusual or bizarre behavior, and the veteran seemed to be 
in good contact with reality.  Tests conducted did not show 
evidence of organic brain damage or hallucinations.  Denial 
appeared to be the veteran's principal defense mechanism, 
"[s]pecially so in the handling of recollection of highly 
traumatic events or environmental cues likely to prompt such 
recollections."  In the examiner's opinion, the results of 
the evaluation supported a diagnosis of PTSD, chronic type, 
and he noted that "it seems that no careful attention was 
given to war factors" during inservice psychiatric 
evaluations, nor thereafter by VA.  "If it would have been 
done, it would have been seen [t]he great vulnerability of 
this patient to develop a psychiatric disability if exposed 
to war stress; therefore, service connection is warranted for 
a psychiatric disability as being related to military 
service."

According to a September 1995 VA PTSD examination report, the 
veteran reported that he was exposed to artillery attacks 
during service, that he currently got very anxious when he 
remembered the war, and that he also suffered from poor sleep 
and startle responses.  He made reference to the March 1994 
incident in which he killed two men, and said that the trial 
had been postponed until December 1995, pending medical 
evaluations sought by his lawyer.  On examination, the 
veteran was described as alert and oriented times three, with 
good concentration and memory, and somewhat tremulous, but 
clear, speech.  There was fair eye contact and no evidence of 
hallucinations.  Chronic schizophrenia, paranoid type, was 
diagnosed.

The record also contains the reports of two private 
psychiatric evaluation reports, both dated in July 1996, 
which were produced pursuant to a request from the State 
prosecutor, to be used in the veteran's above mentioned 
trial.  Both documents are in Spanish, but, given the fact 
that the benefit sought on appeal by the veteran is being 
granted in this decision, the Board has considered 
unnecessary requesting an official translation of them.  
Nevertheless, due to their obvious pertinence to the matter 
on appeal, the Board will briefly discuss the contents of 
both reports in the following two paragraphs.

The first of the two July 1996 private psychiatric reports 
mentions again the veteran's multiple stressors in his life 
related to deaths of significant figures in his life, both as 
a civilian, and in the military.  It also restates the facts 
that the veteran's post-service psychiatric diagnoses 
included schizophrenia, depression, and anxiety, and that he 
had shot an individual after a confrontation in March 1994.  
It further contains the subscribing psychiatrist's opinion to 
the effect that the veteran's clinical picture was consistent 
with a diagnosis of PTSD.

The second of the two July 1996 private psychiatric reports 
restates the veteran's earlier claim that he shot two men 
because, in a flashback-type hallucinatory episode, he 
confused them with a moving target and kept hearing a voice 
telling him to "keep your eyes on the target."  It also 
reveals the subscribing psychiatrist's comment to the effect 
that, while the veteran's life history included the 
aforementioned nonservice-related traumatic experiences, the 
veteran had also described traumatic experiences during the 
war, including continuous exposure to enemy fire and the 
death of his company commander.  The veteran also described 
during the examination dissociative, flashback-type 
incidents, as well as nightmares related to war, and startle 
responses.  The flashbacks would occur at all hours of the 
day or night, and could be triggered by loud, sudden noises 
or explosions.  PTSD, with a significant component of anxiety 
and depression, a history of flashbacks episodes and brief 
periods of psychosis and auditory hallucinations, was 
diagnosed.

The veteran was re-examined by VA in March 1999.  According 
to the subscriber of the resulting report, the veteran "has 
a series of stresssors but not all of them are due to his 
military service."  She also opined that she felt that 
schizophrenia was the most appropriate diagnosis in the 
veteran's case and that she believed that the veteran's 
condition was "greatly related to all the difficult and 
traumatic experiences that he had since early childhood, 
especially the death of his father and later the suicide of 
his brother."  However, she acknowledged that "[t]he 
experiences that he had in the military ... are part of the 
whole gamma of situations that this veteran had to deal with 
throughout his life and that apparently also contributed to 
his ever present negativistic outlook on life, [which is] why 
he has remained with a tendency to become depressed every 
time he goes back and starts remembering everything that has 
occurred to him throughout his life."  A schizophrenic 
disorder, undifferentiated type, with chronic depressive 
features, was the Axis I diagnosis, while the Axis IV 
diagnosis was listed as psychosocial stressors involving the 
"veteran's experiences throughout his life," including 
"personal events that occurred before military service, 
during his military life, and [e]xposure to combat."

As discussed above, the veteran is a Korean-era combat 
veteran who has claimed stressors that are combat related, 
credible, and consistent with the circumstances, conditions, 
and hardships most likely endured during said service, and he 
has submitted competent evidence confirming the claimed PTSD 
and providing the necessary nexus between said disability and 
service.  VA has opined that a diagnosis of PTSD is not 
warranted, but it has nevertheless acknowledged that the 
veteran did have combat exposure and that he has suffered 
several traumatic events in his life, including during his 
military service.  The fact that the veteran's lifetime 
traumatic events have also included nonservice-related events 
cannot serve as a basis to deny this claim, insofar as it has 
been shown that the veteran also suffered traumatic events 
during service, while serving on active duty during the 
Korean war.  At most, it would only serve to put the evidence 
in relative equipoise.

In view of the above finding, the Board concludes, resolving 
any reasonable doubt in favor of the veteran, that service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

